
	
		II
		112th CONGRESS
		1st Session
		S. 214
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2011
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Oil Pollution Act of 1990 to
		  require oil polluters to pay the full cost of oil spills, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Big Oil Bailout Prevention Unlimited
			 Liability Act of 2011.
		2.Removal of limits on liability for offshore
			 facilities
			(a)In generalSection 1004(a)(3) of the Oil Pollution Act
			 of 1990 (33 U.S.C. 2704(a)(3)) is amended by striking plus
			 $75,000,000 and inserting and the liability of the responsible
			 party under section 1002.
			(b)Effective
			 dateThe amendment made by
			 this section takes effect on April 15, 2010.
			
